FILED
                            NOT FOR PUBLICATION                             SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50584

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00604-MMM

  v.
                                                 MEMORANDUM *
WILLIAM VANCE TURNER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                            Submitted August 23, 2010 **


Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       William Vance Turner appeals from the 192-month sentence imposed

following his guilty-plea conviction for bank robbery, in violation of 18 U.S.C.

§ 2113(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Turner contends that his guilty plea was not knowing and voluntary because

he was confused as to whether he could appeal the denial of pre-trial motions.

However, on appeal Turner does not seek to challenge the denial of any pre-trial

motions, but rather solely challenges his sentence. Because Turner’s plea

agreement preserves his right to challenge his sentence, his challenge to the

validity of his guilty plea is irrelevant. Moreover, any confusion does not

prejudice Turner on appeal, because he has not challenged any of the trial court’s

pre-trial rulings. Cf. United States v. Cortez, 973 F.2d 764, 767-68 (9th Cir. 1992).

      With respect to the challenge to his sentence, Turner contends that the

district court procedurally erred by failing to appreciate the significance of abuse

he suffered while in prison and by failing to address his susceptibility to future

abuse. The record reflects that the district court did not procedurally err. See

United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en banc).

      Finally, contrary to Turner’s contention, the sentence imposed is

substantively reasonable under the totality of the circumstances. See id. at 993.

      AFFIRMED.




                                           2                                    09-50584